DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This Office Action is in response to the communication filed on 9/21/2020.
Claims 1-20 are pending for consideration.
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/21/2020, 1/6/2021 and 12/27/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 11-14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over TRAMONI et al. (US 20200242063, foreign priority data, 1/30/2019) (hereinafter Tramoni) in view of Wang et al. (US 20200286061) (hereinafter Wang).
Regarding claim 1, Tramoni teaches an electronic device, comprising:
a near-field communication (NFC) communication circuit (Tramoni: see figure 1; and paragraph 0050, “it is assumed that router 3 and module 5 each comprise the respective NFC and UWB radio frequency (RF) transceiver circuits and the circuits for demodulation in receive mode and for modulation in transmit mode required for the communications”);
an ultra-wideband (UWB) communication circuit connected with the NFC communication circuit (Tramoni: see figure 1 
    PNG
    media_image1.png
    479
    667
    media_image1.png
    Greyscale
; and paragraph 0050, “it is assumed that router 3 and module 5 each comprise the respective NFC and UWB radio frequency (RF) transceiver circuits and the circuits for demodulation in receive mode and for modulation in transmit mode required for the communications”);
at least one secure element operatively connected with the NFC communication circuit and configured to store security information (Tramoni: paragraphs 0051 and 0053, “Router 3 is further coupled, preferably connected, to secure element 7 by a digital bus 74. The nature of bus 74 depends on the application and on the bus(es) and protocols supported by the port of the secure element 7 having router 3 coupled thereto. It is for example a parallel bus, a serial bus of SPI (Serial Peripheral Interface) type, a serial bus of I2C (Inter-Integrated Circuit) type, etc. Preferably, bus 74 is a serial bus of SPI (Single Wire Protocol) type”); and
a processor disposed in the NFC communication circuit and operatively connected with the UWB communication circuit (Tramoni: see figure 2, item 3 
    PNG
    media_image2.png
    652
    921
    media_image2.png
    Greyscale
), wherein the processor is configured to:
receive a data request  (Tramoni: paragraphs 0043 and 0052, “bus 54 is a serial bus of SPI (Serial Peripheral Interface) type. Thus, the UWB module is not connected directly to the host circuit 9 or to the secure element 3. Any transaction between the module 5 and one of the telephone circuits passes through the router 3.”), access  (Tramoni: paragraphs 0043 and 0061, “This enables not only to spare a connection at the secure element level, but also to ease the management of requests to the secure element. Indeed, exchanges between the NFC router and the different elements to which it is coupled are managed by a routing table. Thus, the priorities between the different applications and/or circuits are managed by the routing table according to a programming thereof, usual per se.”…“router 3 contains a routing table which is, for example, stored in a non-volatile memory (NVM) and which contains the parameters for the switching of the different exchanges between the circuits and applications coupled to router 3.”); and transmit requests/transactions via the UWB communication circuit (Tramoni: see figure 1, items 54, 57 and 74 
    PNG
    media_image1.png
    479
    667
    media_image1.png
    Greyscale
).
	Tramoni does not explicitly teach the following limitations which are taught by , receive a request from an external device, access at least part of the security information stored on the at least one secure element (Wang: paragraphs 0078, 0080 and 0180, “After receiving a service instruction sent by an NFC card reader (a POS), an NFC controller routes the service instruction to the SE, and a corresponding NFC application stored in the SE performs a mobile payment transaction.”… “the card management unit, or another module or unit in the terminal does not directly send a response message to the POS, but sends the response message to the NFC controller, and then the NFC controller sends the response message to the POS. The POS also does not directly send a service instruction to the first NFC application, the card management unit, or another module or unit in the terminal, but sends the service instruction to the NFC controller, and the NFC controller sends the service instruction to the first NFC application, the card management unit, or the another module or unit in the terminal.”); and transmit the at least part of the security information to the external electronic device via the UWB communication circuit (Wang: see figure3; and paragraphs 0059, 0087 and 0180 and 0253, “the POS provides its performance information and information of the present transaction to the selected NFC application. The NFC application then generates necessary ciphertext and signature, and returns, to the POS, transaction data and result as a response of an initial transaction processing process.”).  
Tramoni and Wang are analogous art because they are from the same field of endeavor, Near Field Communications.  Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Tramoni and Wang before him or her, to modify the system of Tramoni to include receiving a request from an external device, processing the request and transmitting a result to the external device of Wang.  The suggestion/motivation for doing so would have been to ensure payment security with reference to another security hardening solution (Wang: paragraph 0081).
Regarding claim 11, claim 11 discloses a device claim that is substantially equivalent to the device of claim 1.  Therefore, the arguments set forth above with respect to claim 1 are equally applicable to claim 11 and rejected for the same reasons.
Regarding claim 20, claim 20 discloses a device claim that is substantially equivalent to the device of claim 1.  Therefore, the arguments set forth above with respect to claim 1 are equally applicable to claim 20 and rejected for the same reasons.
Regarding claims 2 and 13, Tramoni as modified teaches wherein the data request includes at least one of a payload information element (IE) or a data payload, and wherein the processor is further configured to: parse at least one of the payload IE or the data payload (Wang: paragraphs 0093, 0096-0097, 0108-0110 and  0140-0141 and, “After receiving the first service instruction, the card management unit parses out the AID information carried in the service instruction, compares the AID information obtained through parsing and the first comparison relationship, and determines the first NFC application corresponding to the POS”), and access a first secure element among the at least one secure element, based on a result of the parsing (Wang: paragraphs 0110, “requires to perform the identity verification, the NFCC notifies the wallet application when entering a radio frequency field, and the wallet application performs user identity verification. After the verification succeeds, the wallet application instructs the NFCC to establish a radio frequency connection to the POS, and the NFCC receives and routes a service instruction (such as the SELECT PPSE instruction). Alternatively, if the default NFC application is an NFC application, such as a bus card application, that does not require to perform the identity verification, the NFCC directly establishes a radio frequency connection and receives a service instruction”).  The same motivation to modify Tramoni in view of Wang, as applied in claim 1 above, applies here.
Regarding claims 3 and 12, Tramoni as modified teaches wherein the routing table matches the payload IE included in the data request with the at least one secure element, and wherein the processor is further configured to identify the first secure element among the at least one secure element based on the routing table (Wang: paragraphs 0093, 0106, 0141 and 0222-0225, “After receiving the first message, the NFC controller may set routing information in a routing table, to route, to the card management unit, the service instruction sent by the POS.”).  The same motivation to modify Tramoni in view of Wang, as applied in claim 1 above, applies here.
Regarding claim 14, Tramoni as modified teaches wherein the processor is further configured to identify the first secure element among the at least one secure element based on a routing table matching the payload IE with the at least one secure element (Wang: paragraphs 0093, 0106, 0141 and 0222-0225, “After receiving the first message, the NFC controller may set routing information in a routing table, to route, to the card management unit, the service instruction sent by the POS.”).  The same motivation to modify Tramoni in view of Wang, as applied in claim 1 above, applies here.

Claims 4, 6-9, 15 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Tramoni in view of Wang, and further in view of Van Nieuwenhuyze et al. (US 20170055109) (hereinafter Van).
Regarding claims 4 and 15, Tramoni in view of Wang does not explicitly teach the following limitations which are taught by Van, wherein, when the payload IE includes an application identifier (AID) (Van: paragraph 0040, “A PPSE application of the secure element responds by providing a list of payment applications available on the secure element, with their application identifiers (AIDs)”), and the data payload includes a command application protocol data unit (C-APDU), the processor is further configured to: identify the first secure element corresponding to a UWB secure service (USS) ID among the at least one secure element of the routing table (Van: paragraphs 0058 and , “n application stored by the first secure element, which is for example a PPSE application, for example responds to the Select PPSE request by providing a list of all of the available NFC payment transaction applications stored by the secure element. The response is for example an APDU (Application Protocol Data Unit) response, which is for example also encapsulated in an EVT_SEND_DATA HCI command”), transmit the C-APDU to the first secure element, and receive at least part of the security information including a response application protocol data unit (R-APDU) from the first secure element (Van: paragraphs 0038, 0058 and 0066, “The response is for example an APDU (Application Protocol Data Unit) response, which is for example also encapsulated in an EVT_SEND_DATA HCI command. As a specific example in which an INTERAC payment application is present on the secure element (the name “INTERAC” may correspond to one or more registered trademarks),”).  
Tramoni as modified by Wang and Van are analogous art because they are from the same field of endeavor, Near Field Communications.  Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Tramoni as modified by Wang and Van before him or her, to modify the system of Tramoni as modified by Wang to include the data payload that includes a command application protocol data unit (C-APDU) of Van.  The suggestion/motivation for doing so would have been to enhance the mobile device, by allowing it to be used for various applications, for example as an electronic wallet allowing payments to be made for accessing services such as transport networks (Van: paragraph 0005).
Regarding claims 6 and 17, Tramoni in view of Wang does not explicitly teach the following limitations which are taught by Van, wherein, when the payload IE and the data payload are defined by Mifare Classic (Van: paragraph 0045, “both of the APP2 applications are transit payment applications, such as MIFARE CLASSIC”), the processor is further configured to: identify the first secure element corresponding to the payload IE and a type A default value among the at least one secure element of the routing table (Van: paragraphs 0039, 0049, 0051-0054 and 0059-0060, “the NFC router 202 for example obtains details of payment applications on a first secure element of the NFC device by performing an emulation of an RF card emulation session. For example, the first element is the element 210. The emulation is for example a host controller interface (HCI) card emulation, and involves requesting an application list from the first secure element. For example, emulation is based on communication according to type A or type B”), transmit the data payload to the first secure element using a contactless tunneling (CLT) mode defined by ETSI TS 102 613 (Van: paragraphs 0051-0054, “Data: unlimited size (but for example split into packets for transmission over the SWP according to the specification ETSI TS 102 613)”), and receive part of the security information corresponding to the data payload using the CLT mode, from the first secure element (Van: paragraphs 0036-0037 and 0058, “The response for example indicates at least the application identifier AID of each payment transaction application that is present. The format of the command and how it should be parsed is for example described in more detail in the EMVCo specification, and in particular EMV Contactless, Book B (version 2.5), table 3-2, the entire contents of this specification being hereby incorporated by reference to the extent permitted by the law”… “The secure element 210 is for example an embedded SE (eSE) coupled to the NFC router via an SWP (single wire protocol) link, and the USIM circuit 212 is for example a UICC (universal integrated circuit card) coupled to the NFC router via an SWP link, and is additionally coupled to the host processing device 206. While not illustrated in FIG. 2, there may be further secure elements such as one or more μSD.”).
Tramoni as modified by Wang and Van are analogous art because they are from the same field of endeavor, Near Field Communications.  Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Tramoni as modified by Wang and Van before him or her, to modify the system of Tramoni as modified by Wang to include the payload IE and the data payload are defined by Mifare of Van.  The suggestion/motivation for doing so would have been to enhance the mobile device, by allowing it to be used for various applications (Van: paragraph 0005).
Regarding claims 7 and 18, Tramoni in view of Wang does not explicitly teach the following limitations which are taught by Van, when the payload IE and the data payload are defined by Mifare Desfire, the processor is further configured to: identify the first secure element corresponding to type A among ISO protocol default values of the routing table among the at least one secure element (Van: paragraphs 0039, 0049, 0051-0054 and 0059-0060, “the NFC router 202 for example obtains details of payment applications on a first secure element of the NFC device by performing an emulation of an RF card emulation session. For example, the first element is the element 210. The emulation is for example a host controller interface (HCI) card emulation, and involves requesting an application list from the first secure element. For example, emulation is based on communication according to type A or type B”), transmit the data payload to the first secure element using a contactless tunneling (CLT) mode defined by ETSI TS 102 613 (Van: paragraphs 0051-0054, “Data: unlimited size (but for example split into packets for transmission over the SWP according to the specification ETSI TS 102 613)”), and receive part of the security information corresponding to the data payload using the CLT mode, from the first secure element (Van: paragraphs 0036-0037 and 0058, “The response for example indicates at least the application identifier AID of each payment transaction application that is present. The format of the command and how it should be parsed is for example described in more detail in the EMVCo specification, and in particular EMV Contactless, Book B (version 2.5), table 3-2, the entire contents of this specification being hereby incorporated by reference to the extent permitted by the law”… “The secure element 210 is for example an embedded SE (eSE) coupled to the NFC router via an SWP (single wire protocol) link, and the USIM circuit 212 is for example a UICC (universal integrated circuit card) coupled to the NFC router via an SWP link, and is additionally coupled to the host processing device 206. While not illustrated in FIG. 2, there may be further secure elements such as one or more μSD.”).
Tramoni as modified by Wang and Van are analogous art because they are from the same field of endeavor, Near Field Communications.  Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Tramoni as modified by Wang and Van before him or her, to modify the system of Tramoni as modified by Wang to include the payload IE and the data payload are defined by Mifare of Van.  The suggestion/motivation for doing so would have been to enhance the mobile device, by allowing it to be used for various applications (Van: paragraph 0005).
Regarding claims 8 and 19, Tramoni in view of Wang does not explicitly teach the following limitations which are taught by Van, wherein, when the payload IE and the data payload are defined by JIS X 6319-4, the processor is further configured to: identify the first secure element among the at least one secure element corresponding to a type F default value and the payload IE of the routing table (Van: see figure 5; and paragraphs 0061-0062, “an example of the format of a type F polling message according to the NFC standard ISO/IEC 18092.” … “type F card emulation is for example used with certain system codes to verify whether certain applications are present on a secure element. In particular, the NFC router for example transmits a polling request to the secure element containing a system code, and receives a response indicating whether or not an application associated with this system code is present on the secure element. This operation is for example repeated until one or more hits occur allowing one or more FELICA applications, or similar applications comprising a SAK, to be identified”).
Tramoni as modified by Wang and Van are analogous art because they are from the same field of endeavor, Near Field Communications.  Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Tramoni as modified by Wang and Van before him or her, to modify the system of Tramoni as modified by Wang to include the limitation of when the payload IE and the data payload are defined by JIS X 6319-4 which is a type F card of Van.  The suggestion/motivation for doing so would have been to enhance the mobile device, by allowing it to be used for various applications (Van: paragraph 0005).
Regarding claim 9, Tramoni in view of Wang does not explicitly teach the following limitations which are taught by Van, when the data payload is a type F request command the processor is further configured to: transmit the data payload to the first secure element using a contactless tunneling (CLT) mode defined by ETSI TS 102 613, and receive at least part of the security information including a type F response from the first secure element using the CLT mode (Van: paragraphs 0036, 0049 and 0061-0062, “the device 102 for example comprises an NFC router (NFC ROUTER) 202, also known in the art as a contactless front-end (CLF). The NFC router 202 is coupled to an NFC antenna 204, and together the router 202 and antenna 204 provide NFC circuitry for emulating the behavior of an NFC transponder.” … “For applications such as FELICA applications associated with a system code, type F card emulation is for example used with certain system codes to verify whether certain applications are present on a secure element. In particular, the NFC router for example transmits a polling request to the secure element containing a system code, and receives a response indicating whether or not an application associated with this system code is present on the secure element”). 
Tramoni as modified by Wang and Van are analogous art because they are from the same field of endeavor, Near Field Communications.  Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Tramoni as modified by Wang and Van before him or her, to modify the system of Tramoni as modified by Wang to include the limitation of when the data payload is a type F request command of Van.  The suggestion/motivation for doing so would have been to enhance the mobile device, by allowing it to be used for various applications (Van: paragraph 0005).

Claims 5 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Tramoni in view of Wang, and further in view of Khan et al. (US 20160360352) (hereinafter Khan).
Regarding claims 5 and 16, Tramoni as modified by Wang does not explicitly teach the following limitations which are taught by Khan, wherein, when the payload IE does not include an application identifier (AID), and the data payload includes a command application protocol data unit (C-APDU) (Khan: paragraphs 0047 and 0052, “If the new data is determined at step 504 not to be a valid SELECT command or to be a valid SELECT command that does not specify an AID found in an accessible routing table, then process 500 may advance from step 504 to step 506”), the processor is further configured to: identify the first secure element corresponding to an international organization for standardization (ISO) protocol default value among the at least one secure element of the routing table (Khan: paragraphs 0052-0053, “If new data received at step 502 is determined at step 504 not to be a valid SELECT command or to be a valid SELECT command that does not specify an AID found in an accessible routing table, then process 500 may advance from step 504 to step 506, where it may be determined whether such received new data is a valid ISODEP frame”), transmit the C-APDU to the first secure element (Khan: paragraph 0056, “hen NFC controller 142 may be operative to route that new data (e.g., at step 518) to the highest priority destination associated with a SELECT AID rule (e.g., rule 191-4) that has not yet been utilized for routing that new data (e.g., first secure element 150-1). If such routing of the new data from NFC controller 142 to first secure element 150-1 (e.g., as data 552 of FIG. 4) is successfully executed, as may be determined by NFC controller 142 (e.g., based on any suitable response or no response from first secure element 150-1 (e.g., at step 520)), then NFC controller 142 may be operative to store any suitable information indicative of the destination of the successfully executed routing (e.g., of first secure element 150-1) for later use”), and receive at least part of the security information including a response application protocol data unit (R-APDU) from the first secure element (Khan: paragraph 0056, “If such routing of the new data from NFC controller 142 to first secure element 150-1 (e.g., as data 552 of FIG. 4) is successfully executed, as may be determined by NFC controller 142 (e.g., based on any suitable response or no response from first secure element 150-1 (e.g., at step 520)), then NFC controller 142 may be operative to store any suitable information indicative of the destination of the successfully executed routing (e.g., of first secure element 150-1) for later use (e.g., in any suitable register or memory portion 142r of memory 142m or otherwise that may be accessible to NFC controller 142 (e.g., at step 524)) and may then send a report of such a successfully executed new data routing to terminal 220”).
Tramoni as modified by Wang and Khan are analogous art because they are from the same field of endeavor, Near Field Communications.  Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Tramoni as modified by Wang and Khan before him or her, to modify the system of Tramoni as modified by Wang to include the valid SELECT command that does not specify an AID found in an accessible routing table of Khan.  The suggestion/motivation for doing so would have been for priority based routing in an electronic device of data received from a processing subsystem (Khan: paragraph 0004).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Tramoni in view of Wang in view of Van, and further in view of Khan et al. (US 20160360352) (hereinafter Khan).
Regarding claim 10, Tramoni as modified by Wang and Van does not explicitly teach the following limitations which are taught by Khan, wherein, when the data payload is not a type F request command the processor is further configured to: transmit the data payload to the first secure element, and receive at least part of the security information corresponding to the data payload from the first secure element (Khan: paragraphs 0063-0064, “whether the particular technology type (e.g., Type A, Type B, Type F, etc.) of that valid NFC frame is included as a match element 192 of a rule 191 of routing table 199. If the new data is determined at step 516 not to be a valid NFC frame or to be a valid NFC frame but that a target is not registered for the particular technology type of that valid NFC frame, then process 500 may advance from step 516 to step 530, where it may be reported by the electronic device to the terminal that the new data was not successfully routed for execution and then process 500 may advance from step 530 to step 502 where it may be determined whether any new data suitable for routing has been received by the electronic device”).
Tramoni as modified by Wang in view of Van and Khan are analogous art because they are from the same field of endeavor, Near Field Communications.  Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Tramoni as modified by Wang in view of Van and Khan before him or her, to modify the system of Tramoni as modified by Wang in view of Van to include the limitation of when the data payload is not a type F request command of Khan.  The suggestion/motivation for doing so would have been for priority based routing in an electronic device of data received from a processing subsystem (Khan: paragraph 0004).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is listed on the enclosed PTO-892 form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRANG T DOAN whose telephone number is (571)272-0740. The examiner can normally be reached Monday-Friday 7-4 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynn D Feild can be reached on (571)272-2092. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRANG T DOAN/Primary Examiner, Art Unit 2431